UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6093


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWELL WAY WOLTZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. W. Earl Britt, Senior
District Judge. (3:08-cv-00438-WEB)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell Way Woltz, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howell Way Woltz appeals the district court’s order

denying    his   motion    for   sanctions,    pursuant    to    Fed.    R.   Civ.

P. 11(c), and for a different judge to conduct a hearing on his

motion    for    sanctions.      We   have   reviewed    the    record    and   we

conclude there was no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              See United States

v. Woltz, No. 3:08-cv-00438-WEB (W.D.N.C. Jan. 4, 2011).                        We

dispense    with    oral      argument   because   the    facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2